Citation Nr: 0611506	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-31 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

The veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The medical evidence reflects diagnoses of PTSD, attributable 
to both the veteran's inservice stressors, as he has reported 
them, and to his reported involvement in rescue efforts at 
the World Trade Center after September 11, 2001. 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone with not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In the instant case, the veteran does not recount stressor 
incidents that satisfy the criteria set forth above that 
define "engaged in combat with the enemy."  However, he 
indicated on his August 2004 substantive appeal that, while 
he was assigned to the USS New Jersey from September 1968 to 
March 1969, the ship, in addition to engaging in firing 
operations that killed more than 3000 enemy troops, came 
under fire from North Vietnamese gunboats "and from Tiger 
Island."  

Based on the record, it does not appear that the RO requested 
the assistance of U.S. Army and Joint Services Records 
Research Center (JSRRC) in attempting to locate corroborative 
evidence of the veteran's claimed inservice stressors.  The 
Board believes this should be done.

If the JSRRC corroborates one of the veteran's claimed 
inservice stressors, the question next presented is whether 
such a stressor is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed inservice stressor can be independently 
corroborated, it must be clinically evaluated in accordance 
with the provisions of DSM-IV.

While the clinical evidence includes diagnoses of PTSD, 
review of this evidence does not indicate that the PTSD 
diagnosis was made on the basis of a verified history of the 
veteran's inservice stressors; to the contrary, this evidence 
alludes to possible post-service stressors.  However, since 
there is no verification of the claimed inservice stressors, 
these clinical findings are not dispositive and are therefore 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  Further psychiatric evaluation is 
therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file and prepare a summary of all 
his claimed stressors, to include those 
relating to his service on the USS New 
Jersey between September 1968 and March 
1969 as described on his VA Form 9.  The 
summary and all associated documents, to 
include the veteran's service personnel 
records and stressor statement(s), should 
be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria VA 22315-3802.  
The JSRRC should be requested to provide 
any information that might corroborate the 
veteran's alleged in-service stressors.

2.  If at least one of the veteran's 
claimed inservice stressors is 
corroborated, the veteran should be 
accorded a VA psychiatric examination in 
order to determine whether PTSD is 
currently manifested.  The examiner is to 
be furnished with a complete and accurate 
account of the stressor or stressors that 
the RO has determined are established by 
the record, and the examiner must be 
instructed that, if a diagnosis of PTSD is 
rendered, only those events may be 
considered for the purpose of determining 
whether inservice stressors caused PTSD.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.

3.  Thereafter, the RO should review the 
veteran's claim and determine whether 
service connection for PTSD can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case, and the appropriate 
period of time within which to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



